Citation Nr: 0402636	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran service with the Philippine Commonwealth Army 
from December 1941 to January 1943, and with the Regular 
Philippine Army from August 1945 to March 1946.  He was a 
prisoner of war (POW) of the Japanese from May 1942 to 
January 1943.  He died in September 2000.  The appellant is 
the veteran's surviving son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied the appellant's 
claim for service connection for cause of the veteran's 
death.  

Although not previously addressed by the RO, this case raises 
what should be a preliminary question of whether the claimant 
in this appeal for VA dependency and indemnity compensation 
(DIC) may properly be considered a "child" and thus a 
proper claimant for DIC in accordance with 38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2003).  The 
evidence on file shows the appellant's birth date as 
September 3, 1948, and it is long past his 18th birthday.  
There is not present evidence of helplessness prior to age 
18.  Id.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  During the veteran's lifetime, service connection was in 
effect for ischemic heart disease (IHD), with a 60 percent 
evaluation from August 1993, and pulmonary tuberculosis 
(PTB), with a noncompensable evaluation from January 1981, 
and a total rating based upon individual unemployability 
(TDIU) from May 1996.  

3.  The veteran died in September 2000, at age 84, from 
asphyxia secondary to aspiration pneumonia, with underlying 
causes of status-post cerebrovascular accident (CVA) with 
thrombosis of the left mid-cerebral artery.  

4.  Asphyxia, aspiration pneumonia, and CVA with thrombosis 
of the left mid-cerebral artery were not incurred during or 
for decades after service, and no medical or other competent 
evidence shows that the veteran's death in 2001 was caused by 
or contributed or causally related to any disease or injury 
incurred or aggravated by the veteran's active military 
service, including IHD or PTB.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.

A review of the claims folder reveals that RO notified the 
appellant of the evidence necessary to substantiate his claim 
in correspondence posted in August 2001.  This notification 
specifically informed him in detail of VCAA and VA's duties 
to assist and notify, and informed him that VA would assist 
him in collecting any evidence which he might reasonably 
identify.  The RO informed the appellant of the evidence 
necessary to substantiate his pending claim and of the laws 
and regulations of VCAA and governing awards of dependency 
and indemnity compensation based on claims of service 
connection for the cause of death in the April 2002 rating 
decision and the March 2003 statement of the case.  The RO 
already had on file the veteran's service medical and 
personnel records and records of the veteran's treatment at 
VA facilities during his lifetime, and collected copies of 
private medical records of the veteran's terminal 
hospitalization.  There is no evidence on file indicating nor 
does the appellant report that there is any additional 
evidence which is relevant to his claim which has not been 
collected for review.  

The Board finds that the appellant has been informed of the 
evidence which he must present and the evidence which VA 
would collect on his behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  As 
will be discussed in more detail below, however, in the 
complete absence of any competent, credible evidence that the 
veteran's death in 2000 from asphyxia, aspiration pneumonia, 
and CVA with thrombosis of the left mid-cerebral artery had 
onset during service or for over fifty years thereafter, the 
Board finds that there is no duty to obtain such a medical 
opinion.  38 U.S.C.A. § 5103A(d)(2).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain specified diseases which become manifest to a 
compensable degree within one year from the date of service 
separation, or for certain specified diseases which are 
presumed to be related to a veteran's incarceration as a POW 
which become manifest to a compensable degree at any time 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Analysis:  During the veteran's lifetime, service connection 
was in effect for ischemic heart disease (IHD), with a 60 
percent evaluation from August 1993, and pulmonary 
tuberculosis (PTB), with a noncompensable evaluation from 
January 1981.  A total rating based upon individual 
unemployability had been granted from May 1996.

The veteran was granted service connection for IHD from 1993 
as residual of beriberi based upon lifetime presumptions for 
such disability in former POWs.  The 60 percent evaluation 
was based upon clinical findings of fatigability with normal 
activities and edema.  The veteran was also granted service 
connection for PTB based upon lifetime presumptions for 
former POWs, but PTB was noncompensably evaluated from 1981, 
based upon consistent clinical findings that it was minimal 
and inactive.  TDIU was granted from May 1996.  

The records from the veteran's period of military service do 
not document or give any indication of asphyxia, aspiration 
pneumonia, or CVA with thrombosis of the left mid-cerebral 
artery, the causes of death listed in the death certificate.  
An April 1946 service physical examination report contains no 
findings consistent with a CVA (stroke) or pneumonia.  There 
are no medical records showing cardinal signs or symptoms of 
such disability for decades after service.  

In March 2000, some six months prior to the veteran's death, 
he was provided a VA examination.  He was 83 years old.  He 
had been diagnosed as having PTB in 1944, but he was taking 
no medication for PTB, and the current diagnosis from 
examination was PTB, minimal, Stage IV.  Pulmonary function 
studies revealed FEV1 (forced expiratory volume in one 
second) to be 94 percent of the predicted value, insufficient 
to warrant a compensable evaluation of 10 percent.  The 
veteran was otherwise noted to be comfortable, ambulatory and 
not in "CR" distress.  

In August 2000, the veteran was admitted to a private 
hospital with right sided weakness.  It was noted that "one 
week" prior to admission, he had progressive right upper 
extremity weakness, and "one day" prior to admission, he 
had difficulty ambulating and was dragging his right leg.  He 
was treated for sixteen days and released.  On September 4, 
2000, he was returned to the hospital non-responsive with 
cyanosis.  The veteran was pronounced dead after 20 minutes.  
The assessment was status-post CVA thrombosis, asphyxia 
secondary to aspiration.  The death certificate recorded the 
cause of death as asphyxia secondary to aspiration pneumonia, 
with underlying causes of status-post CVA with thrombosis of 
the left mid-cerebral artery.  

The Board finds that the preponderance of the evidence on 
file is against the appellant's claim of service connection 
for the cause of the veteran's death.  The veteran died in 
September 2000 from asphyxia secondary to aspiration 
pneumonia, with underlying causes of status-post 
cerebrovascular accident (CVA) with thrombosis of the left 
mid-cerebral artery, at the age of 84, over 50 years after he 
was separated from service.  There is a complete absence of 
competent evidence that his service connected disabilities of 
IHD or PTB caused or contributed to or hastened his death.  
The diseases of pneumonia and CVA with thrombosis of a 
cerebral artery, were not incurred or aggravated in active 
service, or in the year thereafter, nor are they shown by any 
competent evidence to be causally related to any incident, 
injury or disease of active military service, including IHD 
or PTB.  Additionally, the veteran's death is not causally 
related to any disease which may be presumed related to his 
wartime POW experiences.  CVA and pneumonia are not diseases 
listed at 38 C.F.R. § 3.309(c), and the veteran's CVA with a 
thrombosis of a cerebral artery is not shown to be causally 
related to the veteran's service connected ischemic heart 
disease.  The causes of the veteran's death are shown to have 
first manifested some 50 years after service and to be 
entirely unrelated to service.  

The Board has considered the appellant's arguments that his 
father's death was linked to his military service.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



